CHURCH & DWIGHT CO., INC. AND SUBSIDIARIES EXHIBIT 11 - Computation of Earnings Per Share (In thousands except per share amounts) Three Months Ended Nine Months Ended September 26, 2008 September 28, 2007 September 26, 2008 September 28, 2007 BASIC: Net Income $ 48,989 $ 51,716 $ 150,945 $ 137,348 Weighted average shares outstanding 68,400 65,913 67,106 65,762 Basic earnings per share $ 0.72 $ 0.78 $ 2.25 $ 2.09 DILUTED: Net Income $ 48,989 $ 51,716 $ 150,945 $ 137,348 After-tax interest cost of convertible debt 436 922 2,272 2,767 Net Income plus assumed debt conversion $ 49,425 $ 52,638 $ 153,217 $ 140,115 Weighted average shares outstanding 68,400 65,913 67,106 65,762 Dilutive effect of convertible debt 1,597 3,234 2,680 3,230 Incremental shares under stock option plans 1,274 1,194 1,259 1,233 Adjusted weighted average shares outstanding 71,271 70,341 71,045 70,225 Diluted earnings per share $ 0.69 $ 0.75 $ 2.16 $ 2.00
